DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 04/08/2022. Claims 1, 3, 5-13, 15, 17-22 are pending and have been examined.
Any previous objection/rejections not mentioned in this Office Action has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments 
With respect to the 35 USC 101 rejection, the Applicant’s amendment to the independent claims of specifically tying the claims to an automated dialog with a user for which a new entity is determined based on the importance analysis have overcome this rejection.
With respect to the 35 USC 103 rejections, the Applicant’s incorporation of allowable claim 4 and 16 into the independent has placed the claims in condition for allowance.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen Walder on 04/22/2022.
The application has been amended as follows: 
Please Replace Claim 1 with-- 1.            (Currently amended): A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement suggestion of new entity types with discriminative importance analysis, the method comprising:

receiving, in an artificial intelligence conversational computing system, an input natural language sentence;
processing the input natural language sentence to identify a target intent of the input natural language sentence 
generating a set of adversarial examples based on the input natural language sentence, each adversarial example having a corresponding adversarial example intent to thereby generate a list of predefined intents;
performing intent-specific importance analysis on the input sentence to generate an importance score for each token in the input sentence at least by:
generating an importance score for each token of the input sentence based on sensitivity to the target intent; [[and]]
adjusting the importance score for one or more tokens in the input sentence based on sensitivity of the one or more tokens to [[each]] one or more of the adversarial example intents in the list of predefined intents; and
ranking the tokens in the input sentence [[by]] based on their corresponding importance [[score]] scores to generate a ranked set of tokens; and
configuring the artificial intelligence conversational computing system to process a token with a highest rank, in the ranked set of tokens, as a new entity in conversational recognition during an automated dialog with a user.--

Please Cancel Claim 2
Please Change dependency for Claim 3 from claim 2 to claim 1

Please Replace Claim 13 with-- 13.	(Currently amended): A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a processor of a data processing system, causes the data processing system to implement suggestion of new entity types with discriminative importance analysis, wherein the computer readable program causes the data processing system to: 

receive, in an artificial intelligence conversational computing system, an input natural language sentence;
process the input natural language sentence to identify a target intent of the input natural language sentence 
generate a set of adversarial examples based on the input natural language sentence, each adversarial example having a corresponding adversarial example intent to thereby generate a list of predefined intents;
perform intent-specific importance analysis on the input sentence to generate an importance score for each token in the input sentence at least by:
generating an importance score for each token of the input sentence based on sensitivity to the target intent; [[and]]
adjusting the importance score for one or more tokens in the input sentence based on sensitivity of the one or more tokens to [[each]] one or more of the adversarial example intents in the list of predefined intents; and
ranking the tokens in the input sentence [[by]] based on their corresponding importance [[score]] scores to generate a ranked set of tokens; and
output configure the artificial intelligence conversational computing system to process a token with a highest rank, in the ranked set of tokens, as a new entity in conversational recognition during an automated dialog with a user.--

Please Change dependency for Claim 15 from claim 14 to claim 13

Please Cancel Claim 14

Please Replace Claim 20 with-- 20.	(Currently amended): An apparatus comprising:
a processor; and
a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement suggestion of new entity types with discriminative importance analysis, wherein the instructions cause the processor to:

receive, in an artificial intelligence conversational computing system, an input natural language sentence;
process the input natural language sentence to identify a target intent of the input natural language sentence 
generate a set of adversarial examples based on the input natural language sentence, each adversarial example having a corresponding adversarial example intent to thereby generate a list of predefined intents;
perform intent-specific importance analysis on the input sentence to generate an importance score for each token in the input sentence at least by:
generating an importance score for each token of the input sentence based on sensitivity to the target intent; [[and]]
adjusting the importance score for one or more tokens in the input sentence based on sensitivity of the one or more tokens to [[each]] one or more of the adversarial example intents in the list of predefined intents; and
ranking the tokens in the input sentence [[by]] based on their corresponding importance [[score]] scores to generate a ranked set of tokens; and
output configure the artificial intelligence conversational computing system to process a token with a highest rank, in the ranked set of tokens, as a new entity in conversational recognition during an automated dialog with a user.--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Bahirwani teaches a method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor (see [0030], [0031], where processor and memory described) to implement suggestion of new entity types with discriminative importance analysis, the method comprising: receiving an input sentence having a target intent within the list of predefined intents (see [0053], where user sentence provided which can be any sequence of words from which entity values of one or more entity types can be extracted); performing intent-specific importance analysis on the input sentence to generate an importance score for each token in the input sentence (see [0059], where match score determined based on comparison between an embedding of embedding set 306 and an embedding of candidate embeddings to generate match score and see where embedding is  with respect to word or word span [0074]);  ranking the tokens in the input sentence by importance score (see [0059], ranking of similarity); and outputting a token with a highest importance score as a candidate entity type (see [0061]-[0062], where higher match score along with a threshold used for outputting an entity value of the entity type (see [0062])). claim 1 and 13, above. Furthermore, Bahirwani teaches wherein performing intent-specific importance analysis on the input sentence comprises generating a set of adversarial examples of the input sentence (see [0055], where candidate embedding generated for the same user sentence as described with respect to “I am leaving Portland and traveling to Los Angeles”).
However, Bahirwani does not specifically teach obtaining a list of predefined intents from a chatbot designer
Sapugay teaches obtaining a list of predefined intents from a chatbot designer (see [0055], where intent and entity model are authored by designer and are associations of intent and sample utterances); receiving an input sentence having a target intent within the list of predefined intents (see [0067], where model 108 includes sample utterances 155 for each of the various intents).
The Examiner also notes, in vacuum, there are plenty of prior arts that determine an importance score for each word with respect to all categories (see Reshef 2018/0239822 para [0015]). Also, cited by the Applicant Iyer (US 2011/0131157) is cited to disclose determine category specific probabilities for words within a query (see [0037], [0038]).
 However, none of the prior art alone or in combination teaches or makes obvious the limitation of “performing intent-specific importance analysis on the input sentence to generate an importance score for each token in the input sentence at least by: generating an importance score for each token of the input sentence based on sensitivity to the target intent; adjusting the importance score for one or more tokens in the input sentence based on sensitivity of the one or more tokens to one or more of the adversarial example intents in the list of predefined intents; and ranking the tokens in the input sentence based on their corresponding importance scores to generate a ranked set of tokens; and” as recited in claims 1, 13 and 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US 10,382,379) is cited to disclose determining of relevance for certain candidate entities  and determining of importance or prominence (see Figure 3A). Mathias (US 10,848,808) is cited to disclose computing importance of word to the slot pair. Kakirwar (US 2019/0042560) is cited to disclose entity probability calculation which identifies the action word and identify entities (see [0057]. Natarajan (US 2019/0327331) is cited to disclose intent classifier calculating probabilities of each word being associated with predefined slots (see [0053]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
04/25/2022